      Case 2:19-cv-04684-JJT Document 207 Filed 08/06/20 Page 1 of 8



 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Vantage Mobility International, LLC,              No. CV-19-04684-PHX-JJT
10                  Plaintiff,                         ORDER
11   v.
12   Kersey Mobility, LLC,
13                  Defendant.
14
15
16          Pending before the Court is Kersey Mobility, LLC’s (“Defendant” or “Kersey”)

17   “Motion to Compel Discovery Responses” (Doc. 179).1 Vantage Mobility International,
18   LLC (“Plaintiff” or “VMI”) has filed a Response (Doc. 187), to which Defendant has

19   replied (Doc. 198). After reviewing the parties’ briefing, the Court does not find that oral

20   argument is necessary. For the reasons explained herein, the Court will deny Defendant’s
21   Motion (Doc. 179).
22                                      I. BACKGROUND

23          As recounted in the Court’s January 24, 2020 and June 11, 2020 Orders:
                         Plaintiff [Vantage Mobility International, LLC
24                (“VMI”)] is an Arizona company that produces and sells
25                wheelchair-occupied, lowered-floor minivan conversions.
                  Since 2011, Defendant [Kersey Mobility, LLC (“Kersey”)] has
26                been an authorized dealer of VMI products in certain portions
27
            1
              On June 22, 2020, the District Judge referred to the undersigned the discovery
28   dispute outlined in Defendant’s Notice of Discovery Dispute (Doc. 172). (Doc. 173). The
     undersigned ordered full briefing. (Doc. 175).
     Case 2:19-cv-04684-JJT Document 207 Filed 08/06/20 Page 2 of 8



 1             of the State of Washington. Kersey is made up of two
 2             members, Defendants Kersey Mobility Systems, Inc. and
               Jensen8, Inc. VMI alleges that Defendant Michael Kersey is
 3             the “sole governor” of Kersey Mobility Systems, Inc. and
               Defendant Michael Jensen is a “governor” of Jensen8.
 4
                      In 2017, VMI and Kersey entered into an Authorized
 5             Dealer Agreement for Kersey to sell VMI’s manual equipment
 6             (Doc. 54-8, Auth. Dealer Agree.), and a Select Dealer
               Agreement for Kersey to sell VMI’s powered equipment (Doc.
 7             54-9, Select Dealer Agree.). Each Agreement includes separate
 8             Dealer Policies, and the Agreement and Policies together
               constitute “Dealer Relationship Documents (DRD).” A
 9             Territory and Location Policy attached to the Authorized
10             Dealer Agreement provides that if Kersey wishes “to sell or
               cease operating one or more of [Kersey’s] locations at or from
11             which any or all of [VMI’s] Products are sold,” VMI has a right
12             of notice, first offer, and first refusal. (Doc. 54-8 at 7, Location
               Policy.)
13
                      In November 2018, VMI added an Assignment and
14             Change of Control Policy to the DRD as “governed by either
               the Select Dealer Agreement or the Authorized Dealer
15
               Agreement.” (Doc. 54-10, Control Policy.) That Policy states
16             that, without the prior written consent of VMI, Kersey may
               neither “assign any or all of its rights or delegate the
17             performance of any or all of its duties and obligations” under
18             the agreements with VMI nor transfer control of Kersey. The
               Policy purports to survive any termination of the associated
19             Agreements. The parties dispute whether the Control Policy is
20             enforceable against Kersey.

21                    The Braun Corporation (“BraunAbility”) is an Indiana
               company that also produces and sells wheelchair-occupied,
22             lowered-floor minivan conversions and thus is a competitor of
               VMI. VMI alleges that BraunAbility orchestrated the purchase
23
               of all of Kersey’s membership interests by one of
24             BraunAbility’s subsidiaries, Defendant Arch Channel
               Investments LLC (“Arch”), in June 2019, and that VMI stands
25
               to lose market share in Washington to BraunAbility, since
26             Kersey is now owned by one of BraunAbility’s subsidiaries.
               VMI claims that, by entering into the membership interest sale,
27             Kersey breached its agreements with VMI (Count 1) and that
28             Defendants’ conduct constituted tortious interference with
               contractual relations (Count 2), unfair competition under

                                              -2-
      Case 2:19-cv-04684-JJT Document 207 Filed 08/06/20 Page 3 of 8



 1                 A.R.S. § 44-1402 (Count 3), civil conspiracy (Count 4), and
 2                 consumer fraud under A.R.S. § 44- 1522 (Count 5). (Doc. 37,
                   First Am. Compl. (“FAC”).)
 3
     (Doc. 103 at 2-3; Doc. 168 at 1-2).
 4
            On August 14, 2019, Defendant BraunAbility filed a Motion to Dismiss for Lack of
 5
     Personal Jurisdiction (Doc. 20). The Court concluded that it did not have personal
 6
     jurisdiction over Defendant BraunAbility and dismissed all claims against Defendant
 7
     BraunAbility. (Doc. 102). The Court also granted in part a Motion to Dismiss (Doc. 48)
 8
     filed by Defendant Kersey. The remaining claim is Plaintiff’s claim against Defendant
 9
     Kersey “for breach of the Control Policy as it pertains to the Authorized Dealer
10
     Agreement.” (Doc. 103 at 16-17).
11
            On April 20, 2020, Defendant filed a Notice of Discovery Dispute alleging that
12
     Plaintiff “has yet to provide a computation of each category of damages claimed against
13
     Kersey, much less a description of the documents or other evidentiary materials on which
14
     such damages are based, as required by the MIDP, hindering Kersey’s efforts to prepare
15
     its defenses.” (Doc. 127 at 2). In an April 27, 2020 Order, the Court noted that Plaintiff’s
16
     disclosure merely consisted of a list of categories and a single figure of $10,000,000. (Doc.
17
     135 at 1). The Court concluded that “[t]his is not a calculation, and it is inadequate notice
18
     to allow Defendant to prepare a defense to the damages aspect of the matter.” (Id.). The
19
     Court required Plaintiff to file a supplemental disclosure remedying this deficiency no later
20
     than August 1, 2020.2 (Id. at 3). The Court subsequently extended the deadline for Plaintiff
21
     to file an Amended Complaint and the associated discovery deadline to September 4, 2020.
22
     (Doc. 189).
23
            In the pending Motion to Compel, Defendant asserts that Plaintiff “has never
24
     disclosed any factual basis for any of its alleged $10 million in damages in this case . . .
25
     only vague theories[.]” (Doc. 179 at 1) (emphasis in original). Defendant explains that it
26
27
            2
             However, if Plaintiff moves to amend the First Amended Complaint prior to
28   August 1, 2020, Plaintiff must file the supplemental disclosure contemporaneously with
     the motion to amend. (Doc. 135 at 3).

                                                 -3-
      Case 2:19-cv-04684-JJT Document 207 Filed 08/06/20 Page 4 of 8



 1   has pled several defenses “bearing directly on the questions of causation and damages in
 2   this case, and also contends that VMI cannot prove the elements of its claim, damages in
 3   particular.” (Id. at 4). Defendant further explains that in attempt to bolster these defenses,
 4   it served discovery requests on Plaintiff on April 10, 2020. (Id.). Plaintiff’s responses to
 5   those requests led to the instant discovery dispute concerning Interrogatory Nos. 1 and 4
 6   and Request for Production (“RFP”) Nos. 1-7.
 7                                   II. LEGAL STANDARDS
 8          Federal Rule of Civil Procedure 26(b) governs the scope of discovery that may be
     obtained:
 9
                  Parties may obtain discovery regarding any nonprivileged
10                matter that is relevant to any party’s claim or defense and
                  proportional to the needs of the case, considering the
11                importance of the issues at stake in the action, the amount in
12                controversy, the parties’ relative access to relevant
                  information, the parties’ resources, the importance of
13                the discovery in resolving the issues, and whether the burden
14                or expense of the proposed discovery outweighs its likely
                  benefit. Information within this scope of discovery need not be
15                admissible in evidence to be discoverable.
16   Fed. R. Civ. P. 26(b)(1). A party may serve on any other party a request for production
17   that is within the scope of Rule 26(b). Fed. R. Civ. P. 34(a). A party may serve an
18   interrogatory relating “to any matter that may be inquired into under Rule 26(b).” Fed. R.
19   Civ. P. 33(a)(2).
20          If a motion to compel “is granted—or if the disclosure or requested discovery is
21   provided after the motion was filed—the court must, after giving an opportunity to be
22   heard, require the party or deponent whose conduct necessitated the motion, the party or
23   attorney advising that conduct, or both to pay the movant’s reasonable expenses incurred
24   in making the motion, including attorney’s fees.” Fed. R. Civ. P. 37(a)(5). However, such
25   payment must not be ordered if “the movant filed the motion before attempting in good
26   faith to obtain the disclosure or discovery without court action”; if “the opposing party’s
27   nondisclosure, response, or objection was substantially justified”; or if “other
28   circumstances make an award of expenses unjust.” Id.


                                                 -4-
      Case 2:19-cv-04684-JJT Document 207 Filed 08/06/20 Page 5 of 8



 1                                       III. DISCUSSION
 2          A. Interrogatory No. 1
 3          Defendant’s Interrogatory No. 1 states: “Describe the factual basis for your
 4   contention that the sale of Kersey’s membership interests caused the damages you seek.”
 5   (Doc. 179 at 4). Plaintiff responded as follows:
 6                 The special relationship between manufacturer and dealer
                   involving the sharing of sensitive business records and trade
 7                 secrets, as well as maintaining the integrity of dealers selling
                   VMI products, imposed on Kersey a fiduciary duty of the
 8
                   utmost loyalty to VMI. The Location and Control Policies
 9                 were intended to maintain this fiduciary relationship between
                   VMI and Kersey, such that VMI would be able to ensure any
10
                   owner and/or operator of the authorized dealerships selling
11                 VMI products conducted itself with VMI’s best interests in
                   mind. By seeking out Braun and Arch to acquire all of its
12                 assets and liabilities, without providing VMI an opportunity to
13                 exercise its ROFO and ROFR, and without providing VMI an
                   opportunity to consent to the acquisition, Kersey breached the
14                 Location and Control Policies, causing VMI actual and
15                 consequential damages. Specifically, Kersey’s breaches
                   resulting in its dealerships being managed and operated by
16                 VMI’s number-one competitor has caused not only decreased
17                 purchase orders, retail sales, and shipments from Kersey, but
                   also harm to VMI’s business reputation and goodwill,
18                 diminished market share, decreased business value, and lost
19                 business opportunities. The full facts of regarding VMI’s
                   damages will be uncovered as discovery progresses in this
20                 matter, and VMI will supplement accordingly.
21   (Doc. 179-1 at 5-6; Doc. 187-3 at 5-6). The Court finds that Plaintiff’s disclosure of its
22   calculation of damages as required by the Court’s April 27, 2020 Order (Doc. 135) and
23   July 14, 2020 Order (Doc. 189) should necessarily contain the factual basis for its
24   contention that the sale of Defendant’s membership interests caused the damages Plaintiff
25   seeks. Defendant’s Motion to Compel (Doc. 179) is denied without prejudice as to
26   Interrogatory No. 1.
27          B. Interrogatory No. 4
28          Defendant’s Interrogatory No. 4 states:


                                                -5-
      Case 2:19-cv-04684-JJT Document 207 Filed 08/06/20 Page 6 of 8



 1                 Identify from your records each sale by Kersey of an
 2                 Authorized Product, from 2015 to the present, by including
                   without limitation, for each sale, (1) the vehicle identification
 3                 (VIN) number, (2) the date VMI delivered the vehicle to
                   Kersey, (3) the date Kersey delivered the vehicle to an end
 4
                   user, if known, (4) VMI’s cost of goods sold associated with
 5                 the vehicle, (5) the total amount Kersey paid VMI for the
                   vehicle, including any financing charges; and (6) VMI’s net
 6
                   profits associated with the sale of each vehicle, including
 7                 VMI’s computation of its net profits.
 8   (Doc. 179 at 4). In responding to Interrogatory No. 4, Plaintiff incorporated by reference
 9   a number of documents previously disclosed to Defendant. (Doc. 187-3 at 7). Plaintiff has
10   also produced additional documents in response to Interrogatory No. 4. (Id.). In opposing
11   Defendant’s Motion to Compel, Plaintiff asserts that “whatever documents exist to respond
12   to Interrogatory No. 4, Kersey has possession of them . . . .” (Doc. 187 at 5). Citing to
13   Federal Rule of Civil Procedure 33(d), Plaintiff asserts that its “reference to documents
14   containing the information requested is entirely appropriate.” (Id. at 3). Defendant
15   contends that to fully comply with Interrogatory No. 4, “VMI must explicitly identify each
16   sale it contends that it made relevant to its lost sales claim, and its profits on such sales
17   (along with the other information requested in Interrogatory No. 4) so that Kersey may
18   compare what is known to Kersey with VMI’s apparent different facts.” (Doc. 198 at 4)
19   (emphasis in original).
20          Federal Rule of Civil Procedure 33(d) allows the production of business records in
21   response to an interrogatory where “the burden of deriving or ascertaining the
22   answer will be substantially the same for either party.” However, Rule 33(d) also requires
23   that the responding party specify records “in sufficient detail to enable the interrogating
24   party to locate and identify them as readily as the responding party could.” Fed. R. Civ. P.
25   33(d)(1). “A requesting party claiming an inappropriate use of Rule 33(d) must make a
26   prima facie showing that the use of Rule 33(d) is somehow inadequate, whether because
27   the information is not fully contained in the documents or because it is too difficult to
28   extract.” RSI Corp. v. Int'l Bus. Machines Corp., No. 08–CV–3414, 2012 WL 3095396, at


                                                 -6-
      Case 2:19-cv-04684-JJT Document 207 Filed 08/06/20 Page 7 of 8



 1   *1 (N.D. Cal. July 30, 2012) (internal citations and quotations omitted).
 2          Plaintiff’s response to Interrogatory No. 4 provides sufficient detail such that
 3   Defendants can ascertain the answer to the interrogatory. The Court finds that the burden
 4   of     ascertaining     the     answer       to     Interrogatory     No.      4     will be
 5   substantially the same for either party. As a result, the Court does not find Plaintiff’s use
 6   of Rule 33(d) improper. Defendant’s Motion to Compel (Doc. 179) will be denied as to
 7   Interrogatory No. 4.
 8          C. RFP Nos. 1-7
 9          Defendant’s RFPs Nos. 1-7 state as follows:
10             • RFP No. 1: “All documents showing purchase orders, shipments, cost of
                  goods sold, profit, profit margin, and retail data, for all dealers of VMI
11                Manual Products, between 2015 and the present.”
12             • RFP No. 2 states: “All documents showing sales leads, lead closing ratios,
                 incentives, or other sales support, and all dealers of VMI Manual Products,
13
                 between 2015 and the present.”
14             • RFP No. 3: “All documents showing customer complaints, warranty claims,
15               returns, and other indicators by which VMI measures dealer performance,
                 for all dealers of VMI Manual Products, between 2015 and the present.”
16
               • RFP No. 4: “All documents showing VMI’s direct-to consumer sales of
17               wheelchair accessible vehicles, including direct sales through AMS Vans,
18               between 2015 and the present, including documents showing the following:
                 (1) all leads provided to AMS Vans; (2) AMS Vans’ lead closing ratio; (3)
19               the city and state of the individual or entity who purchased each vehicle; (4)
20               the date each vehicle was delivered; (5) VMII’s cost of goods sold for each
                 vehicle; and (6) VMI’s profits and profit margin for each vehicle, including
21               VMI’s computation of its profits.”
22             • RFP No. 5: “All documents showing VMI’s marketing of direct-to-consumer
                 sales of VMI wheelchair accessible vehicles, including through pay-per click
23
                 advertising and other search-engine optimization, and including direct sales
24               through AMS Vans, between 2015 and the present.”
25             • RFP No. 6: “All document showing all customer complaints about any VMI
                 Manual Product between 2015 and the present.”
26
               • RFP No. 7: “All documents showing or referring to any agreement or
27               understanding between VMI and/or AMS Vans and any wheelchair
28               manufacturer or distributor regarding sales or marketing, including without
                 limitation Numotion, between 2015 and the present.”

                                                 -7-
       Case 2:19-cv-04684-JJT Document 207 Filed 08/06/20 Page 8 of 8



 1   (Doc. 179 at 4-5). Plaintiff produced some documents in response to RFP Nos. 1-7, but
 2   objected to further response on the basis that the RFPs are “overbroad, unduly burdensome,
 3   irrelevant to any party’s claims or defenses, and disproportionate to the needs of the case.”
 4   (Doc. 187-3 at 10-16). In its Motion to Compel, Defendant states that it “believes that
 5   there are several explanations for any purported drop in sales at Kersey that have nothing
 6   to do with the sale of Kersey’s membership interests to Arch,” such as (i) a drop in sales
 7   across VMI dealers, (ii) customer and dealer dissatisfaction with VMI’s products, and (iii)
 8   the possibility that VMI “has cannibalized its own sales through its acquisition of AMS
 9   Vans, which sells VMI’s conversions directly to consumers, including the same market
10   where Kersey operates its dealerships.” (Doc. 179 at 12). These theories are speculative,
11   and the Court is persuaded that RFP Nos. 1-7 are overbroad and not proportional to the
12   needs of the case. Defendant’s Motion to Compel (Doc. 179) will be denied as to RFP
13   Nos. 1-7.
14                                        IV. CONCLUSION
15          Based on the foregoing,
16          IT IS ORDERED denying Defendant’s “Motion to Compel Discovery Responses”
17   (Doc. 179).
18          IT IS FURTHER ORDERED denying Defendant’s request for attorneys’ fees
19   pursuant to Federal Rule of Civil Procedure 37(a)(3)(B).3
20          Dated this 6th day of August, 2020.
21
22
23
            3
                The Court will not order sanctions “when it finds that a position was substantially
24   justified in that the parties had a genuine dispute on matters on which reasonable people could
     differ as to the appropriate outcome.” Roberts v. Clark County School District, 312 F.R.D.
25   594, 609 (D. Nev. 2016); see also Pierce v. Underwood, 487 U.S. 552, 565 (1988) (stating that
     “the test for avoiding the imposition of attorney's fees for resisting discovery in district court
26   is whether the resistance was substantially justified. To our knowledge, that has never been
     described as meaning justified to a high degree, but rather has been said to be satisfied if there
27   is a genuine dispute, or if reasonable people could differ” as to the appropriateness of the
     contested action (citations omitted) (internal quotation marks omitted) (alteration in the
28   original)).


                                                   -8-
